                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                       :      CRIMINAL ACTION
                                               :
               v.                              :
                                               :
DANA STEWART                                   :           NO. 18-315-4

                                         ORDER


               AND NOW, this 10th day of July, 2019, upon consideration of Defendant Dana

Stewart's Motion for Joinder in Co-defendants’ Motions (Doc. No. 182), it is hereby ORDERED

that the Motion is GRANTED.



                                                     BY THE COURT:


                                                      /s/ Gene E.K. Pratter
                                                     GENE E.K. PRATTER
                                                     United States District Judge
